Worley, J.,
concurring.
I concur in the conclusion stated in the opinion that since the evidence supports the finding of the Customs Court that the instant' merchandise did, in fact, consist of packing-box shooks, the decision of that court must be affirmed. Certainly the practice followed by the importer in invoicing the merchandise as crating lumber, free of duty, and only revealing its actual identity as packing box shooks after free entry had been denied is not to be commended, but it would not be proper to make such conduct the basis for assigning a classification at variance with what the merchandise has actually been shown to be. The provision of a remedy in such case would appear to be a matter within the province of Congress rather than that of the courts.